      CASE 0:19-cv-01174-NEB-DTS Document 1 Filed 05/01/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA
______________________________________

Matthew Fairbanks, Michael McCauley,               Civil File No. ___________________
Jason Damman, James Bigham, John
Quarnstrom, and Robert Vranicar as
Trustees of the Sheet Metal Local #10
Control Board Trust Fund, and the Sheet
Metal Local #10 Control Board Trust Fund,

             Plaintiffs,                                                    COMPLAINT

vs.

Nelson Mechanical, Inc.,

             Defendant.

______________________________________

      Plaintiffs, as their Complaint against the Defendant, state and allege as follows:

                    IDENTITY OF PARTIES, JURISDICTION, VENUE

      1.     The Plaintiffs are Matthew Fairbanks, Michael McCauley, Jason

Damman, James Bigham, John Quarnstrom, and Robert Vranicar, as Trustees of the

Sheet Metal Local #10 Control Board Trust Fund and the Sheet Metal Local #10 Control

Board Trust Fund (“Control Board”).

      2.     As set forth in its Trust document, the Control Board is a clearinghouse

which provides various services to employee benefit plans and is designated by various

labor agreements as the entity to, amongst other things, accept and distribute

contributions to the employee benefit plans specified in the labor agreements. The

Control Board Trustees are fiduciaries of the employee benefit plans specified in the

labor agreements.



                                            1
      CASE 0:19-cv-01174-NEB-DTS Document 1 Filed 05/01/19 Page 2 of 7



       3.     The employee benefit plans on whose behalf the Control Board seeks

contributions, and which the Control Board forms a part, are multi-employer jointly-

trusteed fringe benefit plans created and maintained pursuant to § 302(c)(5) of the

Labor Relations Management Act of 1974 (“LMRA”), as amended, 29 U.S.C § 186(c)(5).

The employee benefit plans are administered in accordance with the provisions of the

ERISA, as amended 29 U.S.C. § 1001, et seq. and are exempt from federal income

taxation pursuant to Internal Revenue Code.

       4.     Defendant Nelson Mechanical, Inc. (“Nelson Mechanical”) is a Minnesota

business corporation with the registered address of 13236 Whippoorwill Court, South

Haven, Minnesota 55382. Nelson Mechanical is an employer within the meaning of

ERISA § (3)(5), 29 U.S.C. § 1002(5).

       5.     This is an action by fiduciaries to collect unpaid fringe benefit contribution

payments. Subject matter jurisdiction over this controversy, therefore, is conferred upon

this Court, without regard to the amount in controversy by ERISA § 502(e)(1), 29 U.S.C.

§ 1132(e)(1); ERISA § 502(f), 29 U.S.C. § 1132(f), ERISA § 502(a)(3), 29 U.S.C. §

1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145. Subject matter jurisdiction is also

conferred by LMRA § 301, 29 U.S.C. § 185 and the federal common law developed

thereunder.

       6.     The Control Board is located in Ramsey County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).




                                            2
      CASE 0:19-cv-01174-NEB-DTS Document 1 Filed 05/01/19 Page 3 of 7



                                       FACTS

       7.     The Control Board re-alleges and incorporates by reference paragraphs

1-6 herein.

       8.     Nelson Mechanical is bound to collective bargaining agreement

negotiated between the International Association of Sheet Metal, Air, Rail, and

Transportation Local Union 10 and the St. Cloud Master Sheet Metal, Roofing, & Air

Conditioning Contractors Association with a term of May 2, 2016 through April 30, 2019

(“CBA”).

       9.     Nelson Mechanical is bound to the CBA through at least April 30, 2020.

       10.    The CBA requires Nelson Mechanical to submit contributions to pension,

health and welfare, vacation, industry and training funds in the amount per hour

specified in the CBA for each hour worked by its employees covered by the CBA.

       11.    The CBA incorporates by reference the Agreements and Declarations of

Trust (“Trust Agreements”) for the benefit funds to which Nelson Mechanical is required

to submit contributions to.

       12.    The CBA requires Nelson Mechanical to set forth the amount due and

owing for contributions on a report form to be submitted to the Control Board with

Nelson Mechanical’s monthly payment.

       13.    29 U.S.C. § 1059 requires employers such as Nelson Mechanical to

maintain and preserve contemporaneously accurate documentation showing what

employees performed what CBA-covered work on what projects for what hours on what

given date.




                                          3
      CASE 0:19-cv-01174-NEB-DTS Document 1 Filed 05/01/19 Page 4 of 7



       14.     If Nelson Mechanical fails to maintain satisfactory records from which the

type of work being performed by an individual may reasonably be determined, Nelson

Mechanical is liable for all of the hours worked by that individual for whom Nelson

Mechanical is unable to produce satisfactory records verifying the type of work being

performed by that individual.

       15.     The CBA and the Trust Agreements require Nelson Mechanical to submit

the report and payment to the Control Board by the tenth day of the following month for

which the contributions are due and provides that any employer whose report and

contributions are not received by the Control Board within five days after the tenth, or

the first working day thereafter, is delinquent.

       16.     The CBA and the Trust Agreements state that delinquent employers are

subject to a liquidated damages assessment equal to ten percent of the contributions

due and owing for the month. However, if the delinquent contributions, together with the

liquidated damages assessment, are not received by the Control Board on or before the

tenth day of the next month, the liquidated damages assessment increases to twenty

percent.

       17.     The CBA and Trust Agreements state that a delinquent employer must

pay interest charges on delinquent contributions computed at the rate prescribed by §

6621 if the Internal Revenue Code.

       18.     The CBA and Trust Agreements state that any attorneys’ fees incurred in

the collection of contributions shall be payable by the delinquent employer.




                                              4
      CASE 0:19-cv-01174-NEB-DTS Document 1 Filed 05/01/19 Page 5 of 7



                                        COUNT I
  Breach of Contract /Failure to Remit Contributions-Report Amount Due
                       Under ERISA and the LMRA

      19.    The Control Board re-alleges and incorporates by reference paragraphs 1-

18 herein.

      20.    Nelson Mechanical breached the terms of the CBA and Trust Agreements

by failing to submit the contributions for the month of March 2019.

       21.    Pursuant to the remittance report submitted by Nelson Mechanical for the

month of March 2019, $3,006.40 is due and owing for contributions.

       22.    Upon information and belief, for periods after March 31, 2019, Nelson

Mechanical continued to employ individuals performing CBA-covered work.

       23.    Nelson Mechanical is liable to the Control Board for the CBA-obligated

fringe benefit amounts for all hours worked by its employees for whom Nelson

Mechanical is unable to produce satisfactory records verifying the type of work

performed by any such individuals.

       24.    Every month, until this matter is resolved either through dismissal or

judgment, Nelson Mechanical will be obligated to remit fringe fund report forms as

described above as required by the CBA and will be required to remit payment for the

fringe benefit contributions due pursuant to the hours disclosed.

       25.    If Nelson Mechanical fails to remit contribution report forms on the 10th

day of the month following the month in which work was performed during the pendency

of this litigation, the Control Board will not have an adequate means of verifying the

proper amounts due and owing to the Control Board, nor will the Control Board have

adequate means of ascertaining the proper allocation of such contributions to Nelson


                                            5
        CASE 0:19-cv-01174-NEB-DTS Document 1 Filed 05/01/19 Page 6 of 7



Mechanical’s employees.

        26.    In the absence of this Court's order as requested, the Control Board is

without adequate remedy at law and will be subject to irreparable harm.

        27.    Nelson Mechanical should be enjoined from further refusal and failure to

remit reports and contributions.

        28.    Pursuant to the CBA and Trust Agreements, Nelson Mechanical is liable

to the Control Board for all attorney fees, service fees, filing fees, court reporter fees

and other legal costs and disbursements incurred by the Control Board in enforcing their

rights and collecting the amounts due.

        29.    Pursuant to the CBA and Trust Agreements, Nelson Mechanical is liable

to the Control Board for interest on the unpaid contributions and liquidated damages on

the March 2019 contributions and any other month that becomes due and owing during

the pendency of this litigation.

                                       COUNT II
                                    ERISA Damages

        30.    The Control Board re-alleges and incorporates by reference paragraphs

1-29 herein.

        31.    The Control Board is entitled to liquidated damages or double interest

charges on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. §

1132(g).

        32.    The Control Board is entitled to attorneys’ fees and costs incurred in this

action under ERISA § 502, 29 U.S.C. § 1132.

        33.    The Control Board is entitled to interest under ERISA § 502, 29 U.S.C. §

1132.

                                            6
        CASE 0:19-cv-01174-NEB-DTS Document 1 Filed 05/01/19 Page 7 of 7



                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment of this Court against the Defendant

Nelson Mechanical, Inc. as follows:

        1.     For judgment in the amount of $3,006.40 for the contributions due and

owing for the month of March 2019.

        2.     For an order requiring the Defendant to submit to Plaintiffs all remittance

reports which become due throughout the pendency of this litigation, accurately and

completely identifying all hours worked by its employees.

        3.     For judgment for amounts to be proven at trial for delinquent contributions

shown to be owing pursuant to those calculations, plus all additional amounts to which

the Plaintiffs are entitled, including interest and liquidated damages.

        4.     For an award of costs, disbursements and attorney fees according to law.

        5.     Such other and future relief as the Court deems just, equitable or proper.

Date: May 1, 2019                         MCGRANN SHEA CARNIVAL
                                           STRAUGHN & LAMB, CHARTERED


                                          By s/ Amy L. Court
                                             Carl S. Wosmek #300731
                                             Amy L. Court #319004
                                                 Christy E. Lawrie # 388832
                                          800 Nicollet Mall, Suite 2600
                                          Minneapolis, MN 55402
                                          Telephone: (612) 338-2525
                                          csw@mcgrannshea.com
                                          alc@mcgrannshea.com
                                          cel@mcgrannshea.com

                                          Attorney for Plaintiffs
1136651.DOCX




                                             7
